NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                 Fed. R. App. P. 32.1



               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                              Argued October 9, 2013
                             Decided November 20, 2013

                                       Before

                           DIANE P. WOOD, Chief Judge

                           MICHAEL S. KANNE, Circuit Judge

                           JOHN DANIEL TINDER, Circuit Judge

No. 12‐3662

TANYA AMMONS,                                Appeal from the United States District
    Plaintiff‐Appellant,                     Court for the Northern District of Illinois,
                                             Eastern Division.
      v.
                                             No. 1:08‐cv‐05663
METROPOLITAN WATER
RECLAMATION DISTRICT OF                      Joan B. Gottschall,
GREATER CHICAGO,                             Judge.
     Defendant‐Appellee.

                                     O R D E R

      Tanya Ammons is on the roster of maintenance workers at the Metropolitan
Water Reclamation District of Greater Chicago, but she has been on unpaid leave for
many years. In 2006, Ammons announced that she wanted to avoid working near tanks
of deep water as an accommodation for her depression and anxiety, and when the
No. 12‐3662                                                                               Page 2

Reclamation District did not reassign her to a different position, she sued under the
Americans with Disabilities Act, 42 U.S.C. §§ 12101 to 12213. The district court granted
summary judgment for the Reclamation District after concluding that Ammons lacks
evidence from which a jury could find her capable of performing the essential functions
of the two maintenance jobs she identified as potential accommodations. Ammons filed
a notice of appeal from that decision, but the five sentences in the “argument” section of
her appellate brief are nothing but general assertions of error. Accordingly, we dismiss
her appeal. See FED. R. APP. P. 28(a)(9)(A).

        During discovery, the parties focused on Ammons’ contention that the
Reclamation District could have accommodated her condition by reassigning her to
one of two maintenance jobs that were open when she sought to return to work: one
position involved working in a storeroom and the other working near the centrifuge
(which separates water from sewage). Ammons’ psychiatrist opined in a February 2007
letter to the Reclamation District that her condition prevents her from climbing ladders,
standing on platforms, or working near tanks of water more than two feet deep. The
maintenance employee then assigned to the storeroom said that he climbs ladders
almost daily to reach high shelves, and Ammons conceded at her deposition that she
expected to be exempt from climbing ladders if given this job. Moreover, a supervisor
described the centrifuge area as filled with tanks of water more than two feet deep; he
explained that maintenance laborers in the centrifuge area climb ladders and walk
across platforms every day performing their job duties cleaning tanks.

        In granting summary judgment for the Reclamation District, the district court
concluded that undisputed evidence establishes that Ammons could not perform the
essential functions of the centrifuge position (which entails working near platforms and
tanks of water) or the storeroom position (which requires climbing ladders). Ammons
asked the judge to reconsider this ruling. The judge declined but allowed Ammons to
file an amended motion for reconsideration even though the 28‐day deadline had
passed. See FED. R. CIV. P. 6(b)(2), 59(e). After the judge denied her amended motion,
Ammons filed this appeal.

       The Reclamation District contends that Ammons has waived any argument on
appeal because her opening brief makes only general assertions of error. Ammons
replies that we should construct arguments for her by combing the parts of the record
on appeal she cites in her jurisdictional statement. Our rules do not permit litigants to
incorporate by reference contentions they made in the district court. See FED. R. APP. P.
28(a)(9)(A); Gross v. Town of Cicero, Ill., 619 F.3d 697, 708 (7th Cir. 2010); Casna v. City of
No. 12‐3662                                                                           Page 3

Loves Park, 574 F.3d 420, 424 (7th Cir. 2009). Ammons’ citations to litigation documents
are not a substitute for explaining how the district court erred or why she is entitled to
relief given the procedural history of this case. In the five sentences constituting her
“argument,” Ammons simply asserts that unidentified “testimony and affidavits” from
her and her psychiatrist show that she was capable of working in the centrifuge and
storeroom positions. That is not an argument, and because her brief includes no
argument whatsoever, we have nothing to review. See Cole v. Comm’r of Internal Revenue,
637 F.3d 767, 772–73 (7th Cir. 2011); Fednav Int’l Ltd. v. Cont’l Ins. Co., 624 F.3d 834, 842
(7th Cir. 2010).

                                                                               DISMISSED.